DETAILED ACTION
The amendment filed on 10/27/21 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for manufacturing laminated iron core product”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Katsuki et al (JP6382465) in view of Matsubayashi et al (US 2019/0305654) or vice versa.
Regarding claim 1, Katsuki et al teach a method for manufacturing a laminated 
laminating a plurality of iron core members (Fig. 1, 2) which are punched from a first metal plate of electromagnetic steel (Fig. 3, 130; ES, Para. 0018) to form a laminate (10) or stack of iron core members; 
however, Katsuki et al do not teach “removing oil adhering to the laminate”;
laminating a plurality of end surface plates (3 & 4) which are punched from a second metal plate of non-magnetic material (SUS 304, Para. 0027) to form a temporary [or second] laminate or stack of end surface plates [like the structure of the first laminate (10) or stack of iron core members], due to different materials; 
however, Katsuki et al do not teach “removing oil adhering to and interposed between the plurality of end surface plates configuring the temporary laminate or stack of end surface plates”; and 
disposing the end surface plate (Fig. 6, 3 or 4) on an end surface of the laminate and welding (M15 or M25) the end surface plate and the laminate. 
Matsubayashi et al teach a method of manufacturing stacked core (Abstract) where the stamping oil is well known to be generally applied to the core member for improved blanking (Fig. 2, 10; Para. 0004 & 0034) and a mechanism to remove the oil (Fig. 5, 140; Para. 0033 & 0071) in order to increase the adhesion performance of the stack (30) of workpieces or core members (10).

Regarding claim 3, Katsuki et al in view of Matsubayashi et al further teach: 
removing the oil (Fig. 5, 140; Para. 0033 & 0071) adhering to the end surface plate includes removing oil adhering to the plurality of end surface plates (SUS 304, Para. 0027) configuring the temporary laminate or stack of end surface plates [like the structure of the first laminate (10) or stack of iron core members], due to different materials. 
Regarding claim 4, Katsuki et al in view of Matsubayashi et al further teach removing the oil adhering to the end surface plate includes blowing gas (Para. 0084, lines 9-10) onto the end surface plate to blow off the oil from the end surface plate. 
Regarding claim 5, Katsuki et al in view of Matsubayashi et al teach: 
removing the oil adhering to the end surface plate includes evaporating the oil from the temporary laminate by subjecting the temporary laminate to a heat treatment (140). 
Regarding claim 6, Katsuki et al in view of Matsubayashi et al teach: 
removing the oil adhering to the laminate includes evaporating the oil from the 
Regarding claim 7, Katsuki et al in view of Matsubayashi et al teach removing the oil adhering to the laminate includes blowing gas onto the laminate to blow off the oil (Para. 0084, lines 9-10) from the laminate.

Allowable Claim
Claim 2 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any issues of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 19, 2022